Title: From George Washington to John Mitchell, 20 March 1780
From: Washington, George
To: Mitchell, John


          
            Dr Sir,
            Hd Qrs Morris-town Mar. 20th 1780
          
          You will do me a favour by enquiring, & letting me know as soon as possible, if any good Coachmaker in Phila. or German Town (Bringhurst for instance) will engage to make me a genteel plain Chariot with neat Harness for four horses to go with two postilions—I wish to know the terms and in how short a time it can be done—I also beg to know if the harness could be soon had without the carriage.
          That the Workmen may be at no loss to fix a just price on these things on Acct of the fluctuating, & uncertain state of our Curr[enc]y, he may make his estimates in Specie which shall either be paid him immediately upon delivery of the Work—or in paper money at the difference of exchange then prevailing—be it little or much—this will put the matter upon so clear & unequivocal a footing that he can be at no loss in fixing prices, nor be under the smallest inducemt to ask an enormous price in order to g[uar]d against the evil consequences of depreciation.
          You will do me a favr by answering this letter speedily as I have particular reasons for requesting it. I am Dr Sir Yr Obt Servt
          
            G. W——n
          
          
            P.S. I must beg the favr of you to enquire further; whether Nails & other kind of Mounting, & trimmings, necessary to the lining & finishing of a

Chariot could be had in any of the Shops—or from any of the Coachmakers in Phila.—there is a good workman at Springfield (in this State) but he has not this kind of furniture by him necessary to compleat a char[io]t.
            
              Go: W——n
            
          
        